DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hyunseok Park on 09/17/2021.
The application has been amended as follows: 

[Claim 1-Currently Amended] A recombinant Corynebacterium sp. microorganism, which is transformed to express GDP-D-mannose-4,6-dehydratase, GDP-L-fucose synthase, lactose permease, and α-1,2-fucosyltransferase having an amino acid sequence set forth in SEQ ID NO: 5 derived from Pseudopedobacter saltans, 
Corynebacterium sp. Microorganism further expresses 

[Claim 2-Currently Amended] The recombinant Corynebacterium sp. microorganism according to claim 1, wherein the recombinant Corynebacterium sp. microorganism selected from the group consisting of Corynebacterium glutamicum, Corynebacterium ammoniagenes and Corynebacterium thermoaminogenes.  


[Claim 5-Currently Amended] A method of producing 2'-fucosyllactose comprising culturing, Corynebacterium sp. microorganism according to claim 1, in a medium supplemented with lactose.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is represented by Seo (USPGPub 2018/0298389), Seo teaches the transformation of Corneybacterium glutamicum with numerous enzymes, including GDP-D-mannose-4,6-dehydratase, GDP-L-fucose synthase, lactose permease, and α-1,2-fucosyltransferase , in a bacteria which has phosphomannomutase and GTP-mannose-1- phosphate guanylyltransferase for the production of 2’-Fucosyllactose (Abstract). Seo does not teach the use of α-1,2-fucosyltransferase having SEQ ID 5.  The α-1,2-fucosyltransferase of SEQ ID: 5 was annotated at the time of invention as noted in NCBI Gen Back accession no. 
Applicant’s invention has been found novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657        

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657